DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-4, 6-7, 10-12, 14-15, 19-21, 24-27 and 29 in the reply filed on 11/23/20 is acknowledged.
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/20 & 01/22/20 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 15, 20, 7 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the second virtual rectangles are each formed by sequentially connecting four vertex angles, and the four vertex angles comprise two of the second sub-pixels and two of the first sub-pixels”. First, it is unclear how “the second virtual rectangles are each formed by sequentially connecting four vertex angles“. A “vertex” and “vertex angle” are defined in the Wolfram MathWorld website as respectively “The point about which an angle is measured is called the angle's vertex” and “the angle associated with a given vertex is called the vertex angle.”, so it is unclear how a rectangle can be formed by sequentially connecting four vertex angles. Additionally, it is also unclear how a vertex angle can comprise a sub-pixel. One can understand that a sub-pixel is located at a vertex angle (as stated in claim 1 for example), but the sub-pixel is not a part of a vertex angle for the vertex angle to comprise it. So the Examiner has modified claim 2 to fit reality for the additional instance discussed above.
Claim 4 recites “the extension direction of each of the third sub-pixels inside the four second virtual rectangles is a direction away from the first sub-pixel located at the center of the first virtual rectangle and extending in the corresponding second virtual rectangle.” (emphasis added). It is unclear what the underlined portion means. The second virtual rectangle (which, it is noted, lacks antecedent basis) correspond to what and in which sense?
Claim 7 recites “The pixel arrangement structure of claim 3, wherein: the extension directions of the third sub-pixels in the two second virtual rectangles disposed along a diagonal of the first virtual rectangle are consistent”. First, it is unclear what “the two second virtual rectangles” are referring back to as there is no mention of such specific thing in the claims (1 and 3) upon which claim 7 depends. Moreover, it is unclear how the extension directions are consistent (what kind of consistency?) along a diagonal of the first virtual rectangle.
Claim 26 recites “the adjacent first virtual rectangles are configured to share the subpixels on respective facing sides in a row direction and a column direction”. This formulation is not understood. It is unclear what “the sub-pixels” is referring back to as the portion of the claim prior to the quoted portion mentions first, second and third sub-pixels. Moreover, a question that arise with the quoted limitation above is: respective facing sides of what? The Examiner notes that neither first virtual rectangles nor the second virtual rectangles are separated from each other on fig. 9 (which the Examiner believes Applicants are trying to claim), and therefore they can have sides facing each other for each category of the those virtual rectangles.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10-12, 14, 20, 24, 25, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the corresponding second virtual rectangle.”. There is a lack of antecedent basis for this limitation in the claim.
Claim 7 recites “the two second virtual rectangles” in three instances. There is a lack of antecedent basis for this limitation in the claim.
Claim 10 recites “ a first ratio exists between a minimum distance between the opposite sides of the third sub-pixel and the adjacent first sub-pixel, and a minimum distance between the opposite sides of the third sub-pixel and the adjacent second sub-pixel; a second ratio exists between a minimum distance between the opposite sides of the third sub-pixel and the adjacent first sub-pixel, and a minimum distance between the opposite sides of the first sub-pixel and the adjacent second sub-pixel; a third ratio exists between a minimum distance between the opposite sides of the third sub-pixel and the adjacent second sub-pixel, and a minimum distance between the opposite sides of the first sub-pixel and the adjacent second sub-pixel; and the first ratio, the second ratio and the third ratio are each in a range of 0.8-1.2.”. There are lacks of antecedent basis for the underlined limitations. 
Further, claim 10 recites “a minimum distance between the opposite sides of the third sub-pixel and the adjacent first sub-pixel” in two instances (first relatively to the first ratio definition and second relatively to the second ratio definition), and this is ambiguous as one wonders if the two recitation are for the same minimum distance or different minimum distances. The same remarks apply to the limitations “a minimum distance between the opposite sides of the third sub-pixel and the adjacent second sub-pixel” (referred to in the first and third ratios definitions), and “a minimum distance between the opposite sides of the first sub-pixel and the adjacent second sub-pixel” (referred to in the second and third ratios definitions). All the above make claim 10 basically incomprehensible. 
Claim 11 recites “the ratio of the maximum distance” in two instances. There are lacks of antecedent basis for each underlined limitation in the quoted limitation and in each instance.
Claim 20 recites “the shape” in two instances. There are lacks of antecedent basis for this limitation in each instance.
Claim 24 recites “the center”, the “centers” In tow instances), “the intersection”, “the adjacent two first sub-pixels”, “the corresponding second virtual rectangle”, “the adjacent two second sub-pixels” and “the line”. There are lacks of antecedent basis for those limitations in the claim. Moreover, the Examiner tried to correct the antecedent basis issue but the claim is still incomprehensible because the meaning of the “corresponding” limitation (what kind of correspondence relation is being implied is not known) recited in two instances is not understood.
Claim 25 recites “the shape” in three instances. There is a lack of antecedent basis for this limitation in the claim.
Claim 26 recites “the adjacent first virtual rectangles” and “the subpixels”. There are lacks of antecedent basis for those limitations in the claim.
Claim 29 recites “the shape” in three instances. There is a lack of antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-12, 14, 19-21, 25, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0234917).
a.	Re claim 1, Lee discloses a pixel arrangement structure, comprising: a plurality of first sub-pixels (300; see figs. 1&5, [0038]; see remaining of disclosure for more details), a plurality of second sub-pixels 200, and a plurality of third sub-pixels 100, wherein: respective positions of the pluralities of first, second, and third sub-pixels are not overlapped with each other; one of the plurality of first sub-pixels is located at a center position of a first virtual rectangle (rectangle defined by four rectangles VS and defined on annotated figs. 1&5 below), and four of the plurality of first sub-pixels are located at four vertex angle positions (i.e. four corners angle positions) of the first virtual rectangle (explicit on annotated figs. 1&5), respectively; four of the plurality of second sub-pixels are located at center positions of four sides of the first virtual rectangle (explicit on annotated figs. 1&5), respectively; and the first virtual rectangle is divided into four second virtual rectangles VS, and an inside of each of the four second virtual rectangles comprises one of the plurality of third sub-pixels (explicit on annotated figs. 1&5).


    PNG
    media_image1.png
    985
    1193
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1041
    1407
    media_image2.png
    Greyscale


b.	Re claim 2, the second virtual rectangles are each formed “by sequentially connecting four vertex angles” (this limitation basically falls under the product-by-process doctrine and only the structure or final product formed matter, and in this case, the final structure or formed product is each rectangle having four vertex angles like virtual rectangle VS on fig. 5; see MPEP 2113), and are located at four vertex angles (see for example the two pixels 300 and the two pixels 200 at the four vertex angles of VS on fig. 5); the two second sub-pixels are located at center positions of two adjacent sides (left vertical side and lower horizontal sides) of the first virtual rectangle; each of the two first sub-pixels is adjacent to each of the two second sub-pixels; and one of the two first sub-pixels is located at the center position of the first virtual rectangle and the other is located at a vertex angle position of the first virtual rectangle (explicit on fig. 5).

c.	Re claim 3, each of the plurality of third sub-pixels is in a long strip shape (long shape defined by the parallel long sides of 100), and an extension direction (from the side of 100 closer to the center pixel 300 on annotated fig. 5 to away from the said side on a diagonal line through the middle of 100 in each of the four VS areas on annotated fig. 5; for example on fig. 5, the diagonal line connect a pair of P2) of the long strip shape is a direction away from the center of the first virtual rectangle (explicit on fig. 5).

d.	Re claim 4 and in view of the 112 1st rejection above, the extension direction (in the sense as to be away from the center pixel 300 or in different crossing directions) of each of the third sub-pixels inside the four second virtual rectangles is different (explicit on annotated fig. 5); the extension direction of each of the third sub-pixels inside the four second virtual rectangles is a direction away from the first sub-pixel located at the center of the first virtual rectangle (as explained above) 

e.	Re claim 6, the long strip shape is a mirror symmetrical view in a direction perpendicular to the extension direction thereof (this true for a middle axis of 100 connecting a pair of labels P1 on fig. 5 in rectangle VS, the extension direction being the direction of the axis or diagonal lane connecting the pair of P2, and this can be repeated in each of the four virtual rectangles VS of annotated fig. 5 keeping in mind the extension direction as defined in claim 3 rejection above).

f.	Re claim 7 and in view of the 112 1st and 2nd rejections above and for the parts of claim 7 that are understood, the first virtual rectangle is provided with a first diagonal line D1 (see annotated fig. 5 below) and a second diagonal line D2; the third sub-pixels in are disposed along the first diagonal line are extended in a direction along the first diagonal line (explicit on annotated fig. 5); the third sub-pixels in are disposed along the second diagonal line are extended in a direction along the second diagonal line (explicit on annotated fig. 5); the third sub-pixels in the two second virtual rectangles which are disposed along the first diagonal line are  mirrored symmetrically with respect to the second diagonal line; and the third sub-pixels in the two second virtual rectangles which are disposed along the second diagonal line are mirrored symmetrically with respect to the first diagonal line (explicit on annotated fig. 5).


    PNG
    media_image3.png
    1041
    1407
    media_image3.png
    Greyscale



g.	Re claim 10 and as best understood in view of the 112 1st and 2nd rejection above, a first ratio exists between a minimum distance L3-1 (see annotated fig. 1 above, noting that L3-1 = L1) between a third sub-pixel and an adjacent first sub-pixel, and a minimum distance L3-2 (which is equal to L1 on annotated fig. 1) between an adjacent second sub-pixel; a second ratio exists between [[a]] the minimum distance (L3-1) between the opposite sides of the third sub-pixel and the adjacent first sub-pixel, and a minimum distance L1-2 (which is equal to L1 on annotated fig. 1) between exists between [[a]] the minimum distance (L3-2) between the opposite sides of the third sub-pixel and the adjacent second sub-pixel, and [[a]] the minimum distance (L1-2) between the opposite sides of the first sub-pixel and the adjacent second sub-pixel; and the first ratio (L3-1/L3-2 = L1/L1 = 1), the second ratio (L3-1/L1-2 = L1/L1 = 1) and the third ratio (L3-2/L1-2 = L1/L1 = 1) are each in a range of 0.8-1.2.

h.	Re claim 11, the first ratio, the second ratio and the third ratio are equal (explicit as per claim 10 rejection above); a ratio of a maximum distance between the opposite sides of the third sub-pixel and the adjacent first sub-pixel (this maximum distance is basically L3-1 which is equal to L1 also) to the minimum distance between the opposite sides of the third sub-pixel and the adjacent first sub-pixel is in a range of 1-1.5 (that ratio is basically L3-1/L3-1 = 1); and a ratio of a maximum distance between the opposite sides of the third sub-pixel and the adjacent second sub-pixel (this maximum distance is basically L3-2 which is equal to L1 also) to the minimum distance between the opposite sides of the third-sub-pixel and the adjacent second sub-pixel is in a range of 1-1.5 (that ratio is basically L3-2/L3-2 = 1).

i.	Re claim 12, the first ratio, the second ratio, and the third ratio are each equal to 1 (explicit in claim 10 rejection above).

j.	Re claim 14, the opposite sides of the third sub-pixel and the adjacent first sub-pixels are parallel to each other; and the opposite sides of the third sub-pixel and the adjacent second sub-pixels are parallel to each other (explicit on annotated fig. 1).

k.	Re claim 19, two ends of the long strip shape are circular arcs or polygons that protrude outward from the interior of the long strip shape (explicit on fig. 5).

l.	Re claim 20, at least one of the shape of the second sub-pixel and the shape of the first sub-pixel is a substantial rectangle (explicit on fig. 5).

m.	Re claim 21, the first subpixel is a red sub-pixel; the second sub-pixel is a blue sub-pixel (explicit on fig. 5 and related text); the third sub-pixel is a green sub-pixel; an area of the blue sub-pixel is larger than an area of the red sub-pixel and an area of the green sub-pixel, respectively, wherein: the area of the blue sub-pixel is larger than the area of the red sub-pixel, and the area of the red sub-pixel is larger than the area of the green sub-pixel; or the area of the blue sub-pixel is larger than the area of the green subpixel, and the area of the green sub-pixel is larger than the area of the red sub-pixel (all the above is explicit on fig. 5 and related text).

n.	Re claim 25, at least one of the following conditions are satisfied; the area of each third sub-pixel is the same, and a shape of each third sub-pixel is consistent (explicit on fig. 5); the area of each first sub-pixel is the same, and a shape of each first sub-pixel is consistent (explicit on fig. 5); and the area of each second sub-pixel is the same, and a shape of each second subpixel is consistent (explicit on fig. 5).

o.	Re claim 29, the area of each third subpixel is the same, and a shape of each third sub-pixel is consistent; the area of each first sub-pixel is the same, and a shape of each first sub-pixel is consistent; or the area of each second sub-pixel is the same, and a shape of each second subpixel is consistent (see fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0234917).

a.	Re claim 15, Lee disclose all the limitations of claim 2 as stated above except explicitly for the first sub-pixel having a shape as described in claim 15. However, absent any showing of persuasive evidence of new and unexpected results achieved by the claimed configuration of the first sub-pixel, or absent any evidence that such a configuration was derived from an insight that was contrary to the understandings and expectations of the art, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first sub-pixels to have the shape claimed, and this a non-inventive change in shape to obtain a sub-pixel in a desired or known shape. 

b.	Re claim 26 and in view of the 112 1st and 2nd rejections above, Lee disclose an organic light emitting diode display panel, comprising: a pixel arrangement structure (pixel arrangement defined by four VS structures as shown on annotated fig. 5 above; see fig. 5 as for a single VS structure), the pixel arrangement structure comprising: a plurality of first sub-pixels 300, a plurality of second sub-pixels 200, and a plurality of third sub-pixels 100 (see fig. 5 and related text; see also [0038] and remaining of disclosure for more details), wherein: respective positions of the plurality of first, second, and third sub-pixels are not overlapped with each other; one of the plurality of first sub-pixels is located at a center position of a first virtual rectangle (virtual rectangle defined by four VS rectangles as shown on annotated fig. 5 above), and four of the plurality of first sub-pixels are located at four vertex angle positions (four corner angle positions) of the first virtual rectangle, respectively; four of the plurality of second sub-pixels are located at center positions of four sides of the first virtual rectangle (explicit on fig. 5), respectively; the first virtual rectangle is divided into four second virtual rectangles VS, and an inside of each of the four second virtual rectangles each comprising one third sub-pixel of the plurality of third sub-pixels (fig. 5); But Lee does not appear to explicitly disclose a plurality of the pixel arrangement structure, and that adjacent first virtual rectangles are configured to share the first and second subpixels on respective sides in a row direction and a column direction. However, it is conventionally known in the art to provide a large array of adjacent pixel arrangement units in rows and columns in order to provide a highly integrated large display. As such, and noting that the figures of Lee only show a minimum unit (see at least [0038]), it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the display of Lee, via a non-inventive duplication of essential working parts (see MPEP 2144.04.VI), to comprise a large array of adjacent pixel arrangement units in rows and columns in order to provide a highly integrated large display. This would have resulted in the display of fig. 5 to comprise a plurality of the pixel arrangement structures that have adjacent or abutting first virtual rectangles arranged in rows and columns, wherein adjacent first virtual rectangles (a complete and two partial ones are illustrated on annotated fig. 5 below) are configured (i.e. disposed so as) to share first and second subpixels on respective sides in a row direction and a column direction. 


    PNG
    media_image4.png
    1041
    1407
    media_image4.png
    Greyscale


  
c.	Re claim 27, display panels are conventionally used in display device and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provide the organic light emitting diode display panel to be part of a display device as a routine not involving any inventive step.

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2016/0291410) disclose cruciform-shaped pixels; An et al. (US 2018/0190752) and Yim et al. (US 2015/0200237) disclose a pixel arrangement structures similar to the claimed invention.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899